Case 2:18-cv-00612-HCN-DAO Document 83-5 Filed 11/14/19 PageID.1532 Page 1 of 3




                    EXHIBIT 5
                     (Sample EEO-1 Form)
Case 2:18-cv-00612-HCN-DAO Document 83-5 Filed 11/14/19 PageID.1533 Page 2 of 3




                                                                           EXHIBIT
                                                                                          exhibitsticker.com




                                                                              5
                                                                                  01399
Case 2:18-cv-00612-HCN-DAO Document 83-5 Filed 11/14/19 PageID.1534 Page 3 of 3




                                                                                  01400
